Exhibit 10.4



SECURITY AGREEMENT



THIS SECURITY AGREEMENT, dated as of February 21, 2008 (this “Agreement”), is by
and among Integrated BioPharma, Inc., a Delaware corporation (the “Company”),
and each of the direct or indirect subsidiaries of the Company (whether now or
hereafter existing, such subsidiaries, the “Subsidiaries” and, collectively with
the Company, the “Debtors”), and Imperium Advisers, LLC, in its capacity as
collateral agent (in such capacity, the “Collateral Agent”), for the benefit of
Imperium Master Fund, Ltd. (“Imperium” and collectively with its successors and
permitted assigns, the “Holders”), as holder of the 8% Senior Secured Note (as
amended, restated, modified or supplemented from time to time, the “Note”)
issued by the Company as of the date hereof, pursuant to the Securities Purchase
Agreement, dated as of the date hereof (as amended, restated, modified or
supplemented from time to time, the “Securities Purchase Agreement”), by and
between the Company and Imperium. The Holders and the Collateral Agent are
sometimes collectively referred to herein as the “Secured Parties”.



W I T N E S S E T H:



WHEREAS, it is a condition to the obligation of Imperium to enter into the
transactions contemplated by the Securities Purchase Agreement that the Debtors
execute and deliver to the Collateral Agent for the benefit of the Holders this
Agreement; and



     WHEREAS, the Company and each Debtor that is a subsidiary of the Company
will directly or indirectly benefit from the extension of credit to the Company
represented by the issuance of the Note and the other transactions contemplated
by the Securities Purchase Agreement.
 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------





1.     DEFINITIONS .



(a)     Terms Defined in the Uniform Commercial Code. Terms used herein that are
defined in Article 9 of the UCC but not otherwise defined in this Agreement
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.



(b)     Defined Terms. The following terms shall apply to this Agreement:
 
“Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include all present and
after-acquired personal property of the Debtors, including the following
personal property presently owned or hereafter acquired by the Debtors, wherever
situated, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Securities:


--------------------------------------------------------------------------------





(i)     All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefore, all parts therefore, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;



(ii)     All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, Intellectual Property and income tax refunds;



(iii)     All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;


--------------------------------------------------------------------------------





(iv)     All documents, letter-of-credit rights, instruments and chattel paper;



(v)     All commercial tort claims;



(vi)     All deposit accounts and all cash (whether or not deposited in such
deposit accounts);



(vii)     All investment property;



(viii)     All supporting obligations;



(ix)     All files, records, books of account, business papers, and computer
programs; and



(x)     All products and proceeds of all of the foregoing Collateral set forth
in clauses (i)-(ix) above.

“Event of Default” means the occurrence of either of the following: (i) an Event
of Default (as defined in the Note); or (ii) any provision of this Agreement
shall at any time for any reason be declared to be null and void, or the
validity or enforceability thereof shall be contested by a Debtor, or a
proceeding shall be commenced by a Debtor, or by any Governmental Authority
having jurisdiction over a Debtor, seeking to establish the invalidity or
unenforceability thereof, or a Debtor shall deny that such Debtor has any
liability or obligation purported to be created under this Agreement.


--------------------------------------------------------------------------------





“Intellectual Property” means the collective reference to all existing rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith; (ii) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof, and all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof; (iii) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade dress, service marks, logos, domain names and
other source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, and all common law rights related thereto;
(iv) all trade secrets arising under the laws of the United States, any other
country or any political subdivision thereof; (v) all rights to obtain any
reissues, renewals or extensions of the foregoing; (vi) all licenses for any of
the foregoing, and (vii) all causes of action for infringement of the foregoing.

“Obligations” means all of the Debtors’ obligations under the Note and the
Debtor’s obligations to pay the Registration Default Payment Amount (as defined
in the Registration Rights Agreement) if, as and when required under Section
2(c) of the Registration Rights Agreement, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not


--------------------------------------------------------------------------------





from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include
(i) any and all other fees, indemnities, costs, obligations and liabilities of
the Debtors from time to time under or in connection with the Note and the
payment of the Registration Default Payment Amounts (if any); and (ii) all
amounts (including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Debtor.
 
“Organizational Documents” means with respect to an entity, the documents by
which such entity was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
entity (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).



“Pledged Securities” means all investment property and general intangibles
respecting ownership and/or other equity interests in each Subsidiary,
including, without limitation, the shares of capital stock and the other equity
interests listed on Schedule I (as the same may be modified from time to time
pursuant to the terms hereof), and any other shares of capital stock and/or
other equity interests of any other Subsidiary of any Debtor obtained in the
future, in each case, all certificates representing such shares and/or equity
interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing, and all
rights arising under or in connection with the foregoing, including, but not
limited to, all dividends, interest and cash.


--------------------------------------------------------------------------------




“Transaction Documents” means this Agreement, the Note, the Guarantee, the
Registration Rights Agreement and the other agreements, instruments or other
documents delivered by or on behalf of any of the Debtors in furtherance of any
of the foregoing documents.
 
“UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable laws of the United States or any state or other political
subdivision thereof, which has jurisdiction with respect to all, or any portion
of, the Collateral or this Agreement, from time to time. It is the intent of the
parties that defined terms in the UCC should be construed in their broadest
sense so that the term “Collateral” will be construed in its broadest sense.
Accordingly if there are, from time to time, changes to defined terms in the UCC
that broaden the definitions, they are incorporated herein and if existing
definitions in the UCC are broader than the amended definitions, the existing
ones shall be controlling.
 
(c)     Terms Defined in the Securities Purchase Agreement. Any capitalized term
used but not defined herein has the meaning specified in the Securities Purchase
Agreement.
 
(d)     Usage. All definitions contained in this Agreement are equally
applicable to the singular and plural forms of the terms defined. The words
“hereof”, “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement.


--------------------------------------------------------------------------------





2.     GRANT OF SECURITY INTEREST.
 

As an inducement for the Secured Parties to enter into the transactions
contemplated by the Securities Purchase Agreement and to secure the complete and
timely payment, performance and discharge in full, as the case may be, of all of
the Obligations, each Debtor hereby unconditionally and irrevocably pledges,
grants and hypothecates to the Collateral Agent, for the benefit of each Secured
Party pari passu with each of the other Secured Parties, a continuing security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (the “Security Interest”). Notwithstanding the foregoing, nothing
herein shall be deemed to constitute an assignment of any asset which, in the
event of an assignment, becomes void by operation of applicable law or the
assignment of which is otherwise prohibited by applicable law (in each case to
the extent that such applicable law is not overridden by Sections 9-406, 9-407
and/or 9-408 of the UCC or other similar applicable law); provided, however,
that to the extent permitted by applicable law, this Agreement shall create a
valid security interest in such asset and, to the extent permitted by applicable
law, this Agreement shall create a valid security interest in the proceeds of
such asset.



3.     DELIVERY OF CERTAIN COLLATERAL.
 

Contemporaneously or prior to the execution of this Agreement, each Debtor shall
deliver or cause to be delivered to the Collateral Agent, for the benefit of the
Secured Parties (a) any and all certificates and other instruments representing
or evidencing the Pledged Securities; and (b) any and all certificates and other
instruments or documents representing any of the other Collateral, in each case,
together with all necessary endorsements. The Debtors are, contemporaneously
with the execution hereof, delivering to the Collateral Agent, for the benefit
of the Secured Parties, or have previously delivered to the Secured Parties, a
true and correct copy of each Organizational Document governing any of the
Pledged Securities.

--------------------------------------------------------------------------------





4.     REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE DEBTORS.



Each Debtor represents and warrants to, and covenants and agrees with, the
Collateral Agent, for the benefit of the Secured Parties, as follows:



4.1     Good Standing; Due Authorization; Enforceability.



(a)     Each Debtor is duly organized and in good standing in the jurisdiction
of its formation. Each Debtor shall at all times preserve and keep in full force
and effect its valid existence and good standing and any rights and franchises
material to its business.



(b)     Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement has been duly executed
and delivered by each Debtor.



(c)     This Agreement constitutes the legal, valid and binding obligation of
each Debtor, enforceable against each Debtor in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.


--------------------------------------------------------------------------------





4.2     No Conflicts.      The execution, delivery and performance of this
Agreement by the Debtors do not (i) violate any of the provisions of any
Organizational Documents of any Debtor or any judgment, decree, order or award
of any court, governmental body or arbitrator or any applicable law, rule or
regulation applicable to any Debtor; or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing any
Debtor’s debt or otherwise) or other understanding to which any Debtor is a
party or by which any property or asset of any Debtor is bound or affected. No
consent (including, without limitation, from stockholders or creditors of any
Debtor) is required for any Debtor to enter into and perform its obligations
hereunder.



4.3     Debtor Information; Validity, Perfection and Maintenance of Security
Interests.



(a)     All of the information set forth on Schedule II are true, correct and
complete in all respects. No Debtor shall change its name, type of organization,
jurisdiction of organization, organizational identification number (if it has
one), legal or corporate structure, or identity, or add any new fictitious name
unless it provides at least thirty (30) days’ prior written notice to the
Secured Parties of such change and, at the time of such written notification,
such Debtor provides any financing statements or fixture filings necessary to
perfect and continue perfected the perfected Security Interest granted and
evidenced by this Agreement.


--------------------------------------------------------------------------------





(b)     This Agreement creates in favor of the Collateral Agent for the benefit
of the Secured Parties a valid security interest in the Collateral, securing the
payment and performance of the Obligations. Upon filing of UCC-1 financing
statements with the secretary of state’s office of the state in which such
Debtor is organized (collectively, the “Financing Statements”), and payment of
the applicable filing fees, all security interests created hereunder in any
Collateral owned by such Debtor which may be perfected by filing UCC-1 financing
statements shall have been duly perfected. Except as provided herein, no consent
of any third parties and no authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority is required for (i) the
execution, delivery and performance of this Agreement; (ii) the creation or
perfection of the Security Interests created hereunder in the Collateral; or
(iii) the enforcement of the rights of the Secured Parties hereunder.



(c)     Each Debtor hereby authorizes the Secured Parties, or any of them, to
file the Financing Statements and any other financing statements or other
similar filings under the UCC with respect to the Security Interest with the
proper filing and recording agencies in any jurisdiction deemed proper by them.
The Debtors shall, at the Debtors’ sole cost and expense, promptly execute
and/or deliver to the Secured Parties such further deeds, mortgages,
assignments, security agreements, financing statements or other instruments,
documents, certificates and assurances and take such further action as the
Secured Parties may from time to time request and may in their sole discretion
deem necessary to perfect, protect or enforce its security interest in the
Collateral including, without limitation, if applicable, the execution and
delivery of a separate security agreement and assignment with respect to the
Debtors’ Intellectual Property in which the Secured Parties have been granted a
security interest hereunder, substantially in a form acceptable to the Secured
Parties.


--------------------------------------------------------------------------------





(d)     The Debtors shall at all times maintain the Security Interest provided
for hereunder as valid and perfected security interests in the Collateral in
favor of the Secured Parties until this Agreement and the Security Interest
hereunder shall be terminated pursuant to Section 12. The Debtors hereby agree
to defend the same against the claims of any and all Persons. The Debtors shall
obtain and furnish to the Secured Parties from time to time, upon demand, such
releases and/or subordinations of claims and Liens which may be required to
maintain the priority of the Security Interest hereunder.



4.4     Collateral.



(a)     The Debtors are the sole owner of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any Liens (other than Permitted Liens), and are
fully authorized to grant the Security Interest. Except as otherwise disclosed
in the Securities Purchase Agreement, there has been no adverse decision to any
Debtor’s claim of ownership rights in or exclusive rights to use the Collateral
in any jurisdiction or to any Debtor’s right to keep and maintain such
Collateral in full force and effect, and there is no proceeding involving said
rights pending or, to the best knowledge of any Debtor, threatened before any
Governmental Authority.



(b)     The Debtors shall keep and preserve their equipment, inventory and other
tangible Collateral in good condition, repair and order, ordinary wear and tear
excepted. Each Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral consistent with past
practices.


--------------------------------------------------------------------------------





(c)     The Debtors shall not transfer, pledge, hypothecate, encumber, license,
sell or otherwise dispose of any of the Collateral except as otherwise permitted
or required under the Securities Purchase Agreement or any other Transaction
Document. The Debtors shall not operate or locate any such Collateral (or cause
to be operated or located) in any area excluded from insurance coverage.



(d)     So long as this Agreement shall be in effect, the Debtors shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Parties pursuant to the
terms of this Agreement).     



(e)      The capital stock and other equity interests listed on Schedule I
represent all of the capital stock and other equity interests of the Company
Subsidiaries, and represent all capital stock and other equity interests owned,
directly or indirectly, by the Debtors. All of the Pledged Securities are
validly issued, fully paid and nonassessable, and the Debtors are the legal and
beneficial owner of the Pledged Securities, free and clear of any Lien except
for Permitted Liens. The ownership and other equity interests in partnerships
and limited liability companies (if any) included in the Pledged Securities by
their express terms do not provide that they are securities governed by Article
8 of the UCC and are not held in a securities account or by any financial
intermediary. Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and the other Transaction Documents.
 
(f)     Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest therein. Upon not less than five Business Days’ prior
notice, each Debtor shall permit the Secured Parties and their representatives
and agents to inspect the Collateral at any time during normal business hours,
and to make copies of records pertaining to the Collateral as may be requested
by a Secured Party from time to time.


--------------------------------------------------------------------------------





(g)     All information heretofore or herein supplied to the Secured Parties by
or on behalf of the Debtors with respect to the Collateral is accurate and
complete in all material respects as of the date furnished.


4.5     Insurance . Each Debtor shall maintain with financially sound and
reputable insurers, insurance as required under the Securities Purchase
Agreement. Each Debtor shall cause each insurance policy issued in connection
herewith to provide, and the insurer issuing such policy to certify to the
Secured Parties that (a) the Secured Parties will be named as lender loss payee
and additional insured under each such insurance policy; (b) if such insurance
be proposed to be cancelled or materially changed for any reason whatsoever,
such insurer will promptly notify the Secured Parties and such cancellation or
change shall not be effective as to the Secured Parties for at least thirty (30)
days after receipt by the Secured Parties of such notice, unless the effect of
such change is to extend or increase coverage under the policy; and (c) the
Secured Parties will have the right (but no obligation) at their election to
remedy any default in the payment of premiums within thirty (30) days of notice
from the insurer of such default. If no Event of Default exists and if the
proceeds arising out of any claim or series of related claims do not exceed
$50,000, loss payments in each instance will be applied by the applicable Debtor
to the repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the
applicable Debtor; provided, however, that payments received by any Debtor after
an Event of Default occurs and is continuing or in excess of $50,000 for any
occurrence or series of related occurrences shall be paid to the Secured
Parties, on a pari passu basis with each of the other Secured Parties, and, if
received by such Debtor, shall be held in trust for and immediately paid over to
the Secured Parties unless otherwise directed in writing by the Secured Parties.
Copies of such policies or the related certificates, in each case, naming the
Secured Parties as lender loss payee and additional insured shall be delivered
to the Secured Parties at least annually and at the time any new policy of
insurance is issued.


--------------------------------------------------------------------------------





4.6     Additional Debtors. If a Debtor creates or acquires any new Subsidiary,
then such Debtor shall cause such new Subsidiary to become party to this
Agreement for all purposes of this Agreement by executing and delivering an
Assumption Agreement in the form of Annex A hereto.



5.     DUTY TO HOLD IN TRUST.
 
5.1     Cash and Payment Obligations. Upon the occurrence and during the
continuation of an Event of Default, if requested to do so by the Collateral
Agent in writing, each Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interest, whether
payable pursuant to the Note or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for and on behalf of and for the benefit of the Secured
Parties, and shall forthwith endorse and transfer any such sums or instruments,
or both (to the extent permitted by law), to the Collateral Agent for
distribution to the Secured Parties on a pro rata basis for application to the
satisfaction of the Obligations.
 
5.2     Securities and Other Assets. If a Debtor shall become entitled to
receive or shall receive any securities or other property (including, without
limitation, shares of Pledged Securities or instruments representing Pledged
Securities acquired after the date hereof, or any options, warrants, rights or
other similar property or certificates representing a dividend, or any
distribution in connection with any recapitalization, reclassification or
increase or reduction of capital, or issued in connection with any
reorganization of any of its Subsidiaries) in respect of the Pledged Securities
(whether as an addition to, in substitution of, or in exchange for, such Pledged
Securities or otherwise), such Debtor agrees to (i) accept the same as the agent
of the Secured Parties; (ii) hold the same in trust on behalf of and for the
benefit of the Secured Parties; and (iii) deliver any and all certificates or
instruments evidencing the same to the Collateral Agent, for the benefit of the
Secured Parties, on or before the close of business on the fifth Business Day
following the receipt thereof by such Debtor, in the exact form received
together with all requisite necessary endorsements, to be held by the Collateral
Agent subject to the terms of this Agreement as Collateral.


--------------------------------------------------------------------------------





6.     RIGHTS AND REMEDIES UPON DEFAULT.
 
6.1     Scope of Rights and Remedies. Upon the occurrence and during the
continuation of any Event of Default, the Collateral Agent, for the benefit of
the Secured Parties, acting through any agent appointed by it for such purpose,
shall have the right to exercise all of the remedies conferred hereunder and
under the other Transaction Documents, and the Collateral Agent, for the benefit
of the Secured Parties, shall have all the rights and remedies of a secured
party under the UCC. Without limiting any of the foregoing, the Collateral Agent
shall have the following rights and powers:
 
(a)     The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
Person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtors shall assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Debtors’ premises or elsewhere, and make
available to the Collateral Agent, without rent, all of the Debtors’ premises
and facilities for the purpose of the Collateral Agent taking possession of,
removing or putting the Collateral in saleable or disposable form.
 
(b)     Upon reasonable notice to the Debtors by the Collateral Agent, all
rights of the Debtors to exercise the voting and other consensual rights which
it would otherwise be entitled to exercise and all rights of the Debtors to
receive the dividends and interest which it would otherwise be authorized to
receive and retain, shall cease. Upon such reasonable notice, the Collateral
Agent shall have the right to receive any interest, cash dividends or other
payments on the Collateral and, at the option of the Collateral Agent, to
exercise in the Collateral Agent’s discretion all voting rights pertaining
thereto. Without limiting the generality of the foregoing, the Collateral Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as if it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or a Debtor or any of its Subsidiaries.


--------------------------------------------------------------------------------





(c)     The Collateral Agent shall have the right to operate the business of the
Debtors using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Collateral Agent may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Debtors or right of
redemption of the Debtors, which are hereby expressly waived. Upon each such
sale, lease, assignment or other transfer of Collateral, the Collateral Agent
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of any Debtor, which are hereby waived
and released.
 
(d)     The Collateral Agent shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Collateral Agent and to enforce the Debtors’
rights against such account debtors and obligors.
 
(e)     The Collateral Agent may (but is not obligated to) direct any financial
intermediary or any other Person holding any investment property to transfer the
same to the Collateral Agent or its designee.


--------------------------------------------------------------------------------





(f)     The Collateral Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the
Collateral Agent or any designee or any purchaser of any Collateral.

6.2     Disposition of Collateral. The Collateral Agent may comply with any
applicable law in connection with a disposition of Collateral and such
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. The Collateral Agent may sell the
Collateral without giving any warranties and may specifically disclaim such
warranties. If the Collateral Agent sells any of the Collateral on credit, the
Debtors will only be credited with payments actually made by the purchaser. In
addition, each Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Collateral Agent’s rights
and remedies hereunder, including, without limitation, its right following and
during the continuation of an Event of Default to take immediate possession of
the Collateral and to exercise its rights and remedies with respect thereto.
 
6.3     License to Use Intellectual Property. For the purpose of enabling the
Collateral Agent to further exercise rights and remedies under this Section 6 or
elsewhere provided by agreement or applicable law, each Debtor hereby grants to
the Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sublicense following and during the continuation of an Event of Default, any
Intellectual Property now owned or hereafter acquired by such Debtor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.


--------------------------------------------------------------------------------




7.     APPLICATIONS OF PROCEEDS.
 

The proceeds of any such sale, lease or other disposition of the Collateral
hereunder shall be applied first, to the expenses of retaking, holding, storing,
processing and preparing for sale, selling and the like (including, without
limitation, any taxes, fees and other costs incurred in connection therewith) of
the Collateral, to the reasonable attorneys’ fees and expenses incurred by the
Collateral Agent and Secured Parties in enforcing their rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations pro rata among the Secured Parties, and to the
payment of any other amounts required by applicable law, after which the Secured
Parties shall pay to the Debtors any surplus proceeds. If, upon the sale,
license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Debtors will be liable for the deficiency, together with interest
thereon, at an interest rate equal to the Default Interest Rate, and the
reasonable fees of any attorneys employed by the Collateral Agent and the
Secured Parties to collect such deficiency. To the extent permitted by
applicable law, each Debtor waives all claims, damages and demands against the
Collateral Agent and the Secured Parties arising out of the repossession,
removal, retention or sale of the Collateral, unless due solely to the gross
negligence or willful misconduct of the Collateral Agent or the Secured Parties
as determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.



8.     SECURITIES LAW PROVISION.
 

Each Debtor recognizes that the Collateral Agent may be limited in its ability
to effect a sale to the public of all or part of the Pledged Securities by
reason of certain prohibitions in the Securities Act or other federal or state
securities laws (collectively, the “Securities Laws”), and may be compelled to
resort to one or more sales to a restricted group of purchasers who may be
required to agree to acquire the Pledged Securities for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Debtor agrees that sales so made may be at prices and on terms less favorable
than if the Pledged Securities were sold to the public, and that the Secured
Parties have no obligation to delay the sale of any Pledged Securities for the
period of time necessary to register the Pledged Securities for sale to the
public under the Securities Laws. Each Debtor shall cooperate with the
Collateral Agent in its attempt to satisfy any requirements under the Securities
Laws (including, without limitation, registration thereunder if requested by the
Collateral Agent) applicable to the sale of the Pledged Securities by the
Collateral Agent.

--------------------------------------------------------------------------------





9.     COSTS AND EXPENSES.
 

Each Debtor agrees to pay all reasonable out-of-pocket fees, costs and expenses
incurred in connection with any filing required hereunder, including, without
limitation, any financing statements pursuant to the UCC, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Parties. The
Debtors shall also pay all other claims and charges which in the reasonable
opinion of the Secured Parties might prejudice, imperil or otherwise affect the
Collateral or the Security Interest therein. The Debtors will also, upon demand,
pay to the Collateral Agent, for the benefit of the Secured Parties, the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel and of any experts and agents, which the Secured Parties may
incur in connection with (i) the enforcement of this Agreement or any other
Transaction Document; or (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral. Until so
paid, any fees payable hereunder shall be added to the amount payable under the
Note and shall bear interest at the Default Interest Rate.



10.     RESPONSIBILITY FOR COLLATERAL.
 

The Debtors assume all liabilities and responsibility in connection with all
Collateral, and the Obligations shall in no way be affected or diminished by
reason of the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason. The Collateral Agent agrees to act in accordance
with commercially reasonable standards and the UCC. Without limiting the
generality of the foregoing, (a) no Secured Party (i) has any duty (either
before or after an Event of Default) to collect any amounts in respect of the
Collateral or to preserve any rights relating to the Collateral, or (ii) has any
obligation to clean-up or otherwise prepare the Collateral for sale; and (b)
each Debtor shall remain obligated and liable under each contract or agreement
included in the Collateral to be observed or performed by such Debtor
thereunder. No Secured Party shall have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating to any of the Collateral,
nor shall any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by any
Secured Party in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to any Secured Party or to
which it may be entitled at any time or times.

--------------------------------------------------------------------------------





11.      SECURITY INTEREST ABSOLUTE.
 

All rights of the Secured Parties and all obligations of the Debtors hereunder,
shall be absolute and unconditional, irrespective of: (a) any lack of validity
or enforceability of any of the Transaction Documents; (b) any change in the
time, manner or place of payment or performance of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of any of the
Transaction Documents (other than any agreement signed by the Secured Parties
specifically releasing such obligations); (c) any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guaranty, or any
other security, for all or any of the Obligations; (d) any action by any of the
Secured Parties to obtain, adjust, settle and cancel in its sole discretion any
insurance claims or matters made or arising in connection with the Collateral;
or (e) any other circumstance which might otherwise constitute any legal or
equitable defense available to a Debtor, or a discharge of all or any part of
the Security Interest granted hereby. Until the Obligations shall have been paid
and performed in full, the rights of the Secured Parties shall continue even if
the Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. Each Debtor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Collateral Agent for the benefit of
any Secured Party hereunder shall be deemed by final order of a court of
competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Secured Parties,
then, in any such event, each Debtor’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof. Each Debtor waives all right to require any Secured Party to
proceed against any other Person or to apply any Collateral which the Collateral
Agent or any Secured Parties may hold at any time, or to marshal assets, or to
pursue any other remedy. Each Debtor waives any defense arising by reason of the
application of the statute of limitations to any obligation secured hereby.

--------------------------------------------------------------------------------





12.     TERM OF AGREEMENT.
 

This Agreement and the Security Interest shall terminate on the date on which
all Obligations have been indefeasibly paid or otherwise satisfied in full;
provided, however, that all indemnities of the Debtors contained in this
Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.



13.      POWER OF ATTORNEY.
 

Each Debtor authorizes the Collateral Agent, and does hereby make, constitute
and appoint the Collateral Agent and its officers, agents, successors or assigns
with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the various Secured Parties or such
Debtor, to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any note, checks, drafts, money orders or other instruments
of payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Parties; (ii) sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) pay or discharge taxes, Liens (other than Permitted Liens), or
other encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) transfer any Intellectual Property
or provide licenses respecting any Intellectual Property; and (vi) generally, at
the option of the Collateral Agent, and at the expense of the Debtors, at any
time, or from time to time, execute and deliver any and all documents and
instruments and do all acts and things which the Collateral Agent deems
necessary to protect, preserve and realize upon the Collateral and the Security
Interest granted therein in order to effect the intent of this Agreement and the
other Transaction Documents all as fully and effectually as the Debtors might or
could do. Each Debtor hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue of the foregoing sentence. This power of attorney
is coupled with an interest and shall be irrevocable for the term of this
Agreement and thereafter as long as any of the Obligations shall be outstanding.
The designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Debtor or any of the Pledged Securities is subject or to
which any Debtor is a party. Without limiting the generality of the foregoing,
after the occurrence and during the continuance of an Event of Default, the
Collateral Agent is specifically authorized to execute and file any applications
for or instruments of transfer and assignment of any patents, trademarks,
copyrights or other Intellectual Property with the United States Patent and
Trademark Office and the United States Copyright Office. This power of attorney
is coupled with an interest and shall be irrevocable for the term of this
Agreement and thereafter as long as any of the Obligations shall be outstanding.

--------------------------------------------------------------------------------





14.      OTHER SECURITY.
 

To the extent that the Obligations are now or hereafter secured by property
other than the Collateral or by the guarantee, endorsement or property of any
other Person, then the Collateral Agent shall have the right, in its sole
discretion, to pursue, relinquish, subordinate, modify or take any other action
with respect thereto, without in any way modifying or affecting any of the
Secured Parties’ rights and remedies hereunder.



15.     COLLATERAL AGENT.
 
15.1     Appointment, Resignation and Removal. The Secured Parties hereby
appoint Imperium Advisers, LLC to act as the Collateral Agent for purposes of
exercising any and all rights and remedies of the Secured Parties hereunder. Any
Person serving as the Collateral Agent may resign as Collateral Agent hereunder
at any time by giving written notice thereof to each Holder, and such
resignation shall become effective upon the effectiveness of the appointment of
a successor agent in accordance with Section 15.2. Any Person serving as
Collateral Agent may be removed at any time or from time to time by the
affirmative vote of the Holders holding a majority of the outstanding principal
of the Note, and such removal shall become effective upon the effectiveness of
the appointment of a successor agent in accordance with Section 15.2.



15.2     Successor Agent. Upon the resignation or removal of a Collateral Agent,
a successor agent may (or, in the case of removal, shall) be appointed by the
Holders holding a majority of the outstanding principal of the Note, and such
appointment shall become effective upon such successor agent accepting such
appointment in writing. If no successor agent shall have been so appointed by
the Holders within thirty (30) days after receipt of a resignation notice from
the Collateral Agent, then the Collateral Agent shall have the right to appoint
a successor agent in its sole and absolute discretion, and such successor agent
shall commence serving as the Collateral Agent hereunder upon such successor
agent’s acceptance of such appointment in writing.

--------------------------------------------------------------------------------





15.3     Exculpation; Limitation and Delegation of Duties. Neither the
Collateral Agent nor any of its directors, officers, partners, agents,
representatives, advisors or employees (collectively, the “Collateral Agent
Parties”) shall be liable to any Holder for any action taken or omitted to be
taken by any of them hereunder, except for their own gross negligence or willful
misconduct. None of Collateral Agent Parties shall be responsible for, or have
any duty to ascertain the veracity, performance or satisfaction of, any
representation, warranty, covenant, agreement or condition made or contained in
this Agreement or any other Transaction Document. The Collateral Agent may
undertake any of its duties as Collateral Agent hereunder by or through
employees, agents and attorneys-in-fact and shall not be liable to any Holder
for the negligence or misconduct of any such agents or attorneys-in-fact
selected in good faith by the Collateral Agent.



15.4     Indemnification by Holders. The Holders hereby indemnify each of the
Collateral Agent Parties for any losses, obligations, damages, penalties,
actions, judgments, suits, costs, expenses, disbursements and other liabilities
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Collateral Agent in any way relating to or arising out of
the Collateral Agent’s performance of its obligations under this Agreement,
except for (i) those costs that are actually reimbursed by the Debtors under
this Agreement; and (ii) liabilities directly attributable to the gross
negligence or willful misconduct of any Collateral Agent Party. The payment of
any indemnification obligation hereunder shall be made by each Holder on a pro
rata basis, based on the principal amount of the Note then owned by such Holder
as compared to the aggregate principal amount of the Note then outstanding.


--------------------------------------------------------------------------------





16.     INDEMNIFICATION.
 

The Debtors shall jointly and severally indemnify, reimburse and hold harmless
the Secured Parties and their respective partners, members, shareholders,
officers, directors, employees and agents (collectively, “Indemnitees”) from and
against any and all losses, claims, liabilities, damages, penalties, suits,
costs and expenses, of any kind or nature, (including fees relating to the cost
of investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final, nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the other Transaction Documents.



17.     MISCELLANEOUS.
 
17.1     Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided, however, that in such case the parties shall negotiate in
good faith to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.

--------------------------------------------------------------------------------





17.2     Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. A Holder may assign its rights hereunder in connection with
any private sale or transfer of its Note in accordance with the terms thereof
and of the other Transaction Documents, as long as, as a condition precedent to
such transfer, the transferee executes an acknowledgment agreeing to be bound by
the applicable provisions of this Agreement, in which case the term “Holder”
shall be deemed to refer to such transferee as though such transferee were an
original signatory hereto. No Debtor may assign its rights or obligations under
this Agreement.
 
17.3     Injunctive Relief. Each Debtor acknowledges and agrees that a breach by
it of its obligations hereunder will cause irreparable harm to each Secured
Party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, such Secured Party shall be entitled to an injunction
restraining any breach and requiring immediate and specific performance of such
obligations without the necessity of showing economic loss or the posting of any
bond.
 
17.4     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.


--------------------------------------------------------------------------------





17.5     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Any executed signature
page delivered by facsimile or e-mail transmission shall be binding to the same
extent as an original executed signature page, with regard to any agreement
subject to the terms hereof or any amendment thereto.
 
17.6     Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
 
17.7     Notices. Any notice, demand or request required or permitted to be
given by any Debtor, Collateral Agent or a Holder pursuant to the terms of this
Agreement shall be in writing and shall be deemed delivered (i) when delivered
personally or by verifiable facsimile transmission, unless such delivery is made
on a day that is not a Business Day, in which case such delivery will be deemed
to be made on the next succeeding Business Day; (ii) on the next Business Day
after timely delivery to an overnight courier; and (iii) on the Business Day
actually received if deposited in the U.S. mail (certified or registered mail,
return receipt requested, postage prepaid), addressed as follows:



          If to any Debtor:

          
          Integrated BioPharma, Inc.
          225 Long Avenue
          Hillside, New Jersey 07205
          Attn: Chief Executive Officer
          Tel: (973) 926-0816
          Fax: (973) 926-1735


--------------------------------------------------------------------------------





          With a copy (which shall not constitute notice) to:



          Greenberg Traurig, LLP
          200 Park Avenue
          New York, New York 10023
          Attn: Andrew H. Abramowitz
          Tel: (212) 801-9200

Fax: (212) 801-6400



If to the Collateral Agent or any Secured Party:



Imperium Advisers, LLC
153 East 53rd Street
29th Floor
New York, NY 10022
Attn:     Maurice Hryshko, Esq.
Tel:      (212) 433-1360
Fax:     (212) 433-1361

          

or as shall otherwise be designated by such party in writing to the other
parties hereto in accordance with this Section 17.7.


--------------------------------------------------------------------------------



          

17.8     Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. No (i)
amendment to this Agreement or (ii) waiver of any agreement or other obligation
of a Debtor under this Agreement may be made or given except pursuant to a
written instrument executed by the Debtors, the Collateral Agent and the Holders
holding a majority of the outstanding principal of the Note. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.



[SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.
 

 

INTEGRATED BIOPHARMA, INC., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

     

InB:MANHATTAN Drug Company, Inc., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

     

Scientific Sports Nutrition, Inc., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

     

Vitamin Factory, Inc., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

     

AgroLabs, Inc., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

     

The Organic Beverage Company, INC., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer


IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.
 


 

IHT Health Products, Inc., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

     

IHT Properties, Inc., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

     

InB:Paxis Pharmaceuticals, Inc., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

     

InB:Hauser Pharmaceutical Services, Inc., AS DEBTOR

 

By: /s/ E. Gerald Kay

 

E. Gerald Kay

 

Title: Chief Executive Officer

   

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.
 

 

IMPERIUM ADVISERS, LLC, AS COLLATERAL AGENT

 

By: /s/ Maurice Hryshko

 

Maurice Hryshko, Esq.

 

General Counsel

     

IMPERIUM MASTER FUND, LTD., AS HOLDER

 

By: /s/ Maurice Hryshko

 

Maurice Hryshko, Esq.

 

General Counsel

   